Citation Nr: 1628969	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  00-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include as secondary to bilateral knee and right ankle disabilities. 

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right ankle.

3.  Entitlement to service connection for a lumbar spine disorder, to include osteoarthritis, chronic pain syndrome and ankylosis, and/or as secondary to bilateral knee and right ankle disabilities. 

4.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

(The issue of entitlement to service connection for a bilateral hip disability is addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2000, October 2009, November 2009, and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In pertinent part, the March 2000 rating decision denied service connection for headaches; the October 2009 rating decision denied service connection for osteoarthritis; the November 2009 rating decision granted service connection for a degenerative arthritis of the right ankle and assigned a 10 percent rating from effective December 1998; and the November 2013 rating decision denied the claim of entitlement to automobile and adaptive equipment.

The Veteran and his sister testified at a Board videoconference hearing before a Veterans Law Judge in April 2002, with respect to claims of service connection for a left knee, right ankle, migraine headaches and psychiatric disorders. 

The issue of service connection for migraine headaches was previously before the Board in October 2003, March 2008 and August 2010, on which occasions it was remanded for further development.

In December 2012, the issues of entitlement to service connection for migraines and osteoarthritis and entitlement to an initial rating in excess of 10 percent for a right ankle disability were before the Board.  In that decision, the Board recharacterized the general claim of entitlement to service connection for osteoarthritis and ankylosis as petitions to reopen previously denied claims of service connection for cervical and lumbar spine disabilities.  Thereafter, the issues were remanded by the Board.

In May 2015, the Board declined to reopen the claim of service connection for a cervical spine disability, but reopened service connection for a low back disability.  The issues of entitlement to service connection for a low back disability, migraine headaches, entitlement to automobile and adaptive equipment or adaptive equipment only, and entitlement to an initial evaluation in excess of 10 percent for a right ankle disability were remanded.  

The issues of service connection for a low back disability and entitlement to automobile and adaptive equipment or adaptive equipment only are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had a chronic headache syndrome prior to entering service and it did not permanently worsen beyond its natural progression during his active service and it not attributable to service.

2.  The Veteran's currently diagnosed migraine headache disorder is attributable to service.  

3.  The Veteran's right ankle disability causes no more than moderate limitation of motion and does not cause marked limitation of motion or marked functional impairment.


CONCLUSIONS OF LAW

1.  Chronic headache syndrome clearly and unmistakably preexisted service and was not aggravated by service, and the presumption of soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 2014).

2.  Chronic headache syndrome was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

3.  A migraine headache disorder was incurred in service.  38 U.S.C.A. §§ 1101, 1131 7105 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

4.  The criteria for a rating in excess of 10 percent for right ankle disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.51, 4.71a, Part 4, Diagnostic Codes 5003, 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.15; see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was provided with the relevant notice and information in June 2001 (right ankle, headaches), December 2003 (right ankle, headaches), April 2004 (right ankle, headaches), June 2005 (right ankle), July 2005 (right ankle, headaches), March 2006 (a Dingess letter), November 2008 (right ankle), November 2008 (Vazquez-Flores Notice), January 2009 (headaches), February 2009 (right ankle), and March 2009 (right ankle, headaches).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for the right ankle, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  Some records were unavailable.  A September 7, 2005 Formal Finding reflected that certain records from the VA Medical Center in Temple were unavailable.  Likewise, a November 2006 Formal Finding indicated that certain Social Security Administration records were unavailable for review.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  With regard to the right ankle, the Veteran was specifically examined to assess and then reassess the severity of the disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that there is no prejudice to the Veteran in proceeding with adjudication of the claim addressed on the merits in this appeal.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The STRs do not reveal any complaints, findings, treatment, or diagnosis of headaches.  In February 1998, the Veteran was in a motor vehicle accident (MVA).  After that accident, both headaches and orthopedic disabilities were noted.  In 1998, the Veteran was seen for tension-type and vascular headaches tension-type and vascular headaches.  In September 1998, the Veteran reported having headaches as a teenager, and more recently, more severe headaches for the past 5-10 years.  In March 1999, the Veteran reported that his headaches had worsened since his MVA.  In June 1999, the Veteran underwent a brain magnetic resonance imaging (MRI) for intractable headaches.

In October 2000, the Veteran testified at a hearing.  At that time, he reported that he was treated for headaches within one year of service.  At his April 2002 Board hearing, the Veteran testified that he had bad headaches during service, but just used over the counter treatment.  After service, the headaches intensified.  He related that he still had bad headaches and used over the counter medications.  

An August 2004 computerized tomography of the brain revealed no significant abnormalities.

In September 2005, the Veteran was afforded a VA examination.  At that time, the Veteran stated that he had two types of headaches, the first was a constant headache, and the other one was migraine headaches.  Both of which had been present for the past 20 years, which would place the onset after service.  The examiner indicated that the headaches were not related to service, service-connected disability, or the MVA, although they had been aggravated by the MVA. 

In a January 2007 private report, it was noted that the Veteran had experienced headaches since 18 years of age.  

In October 2008, the Veteran was seen for headaches, which he had experienced since 18-20 years of age which places the onset to the 1976-1978 time frame.  Computerized tomography (CT) of the head was normal.  Also dated that month (and prior) are private clinical records that reflect that the Veteran reported an increase in his migraines after being involved in the MVA; before that time, he had experienced headaches which were variously described by him as being "lifelong" in duration or for 5-10 years in duration.  The time frame was not exact.  

On a June 2009 VA psychiatric examination, it was noted that the Veteran had migraine headaches.  

In July 2009, the Veteran was afforded a neurological evaluation.  The Veteran reported that he had experienced headaches off and on since he was about 20 years old (although 19 years old was also noted).  The examiner referred to the October 2008 report in which the Veteran essentially indicated a post-service onset.  Thus, the examiner opined that the headaches were not related to service.

In November 2010, another VA examination was conducted.  This examination noted that migraine headaches began in 1977 during service.  The examiner opined that there was no etiological relationship between the migraine headaches and the Veteran's service-connected disabilities.  An April 2011 opinion indicated that the headaches were not the result of or aggravated by service-connected disabilities.  A February 2012 opinion opined that the headaches were not worsened by the service-connected disabilities.

In June 2014, the Veteran reported that he had had a headache disorder (chronic headache syndrome) since childhood.  He gave a history of a head injury at 6 years of age, when running in his house pretending to be a bull, and hit his head on a cabinet knob.  He lost consciousness and woke up lying on the kitchen table with bleeding from scalp wound.  He was evaluated in the hospital, but not admitted.  He provided a history of several recent head injuries with falls, at least a dozen times, with variable duration of loss of consciousness.  The last serious episode was in December 2013.  He related that headaches began just before he got out of the Army and had continued to have them.  He stated that his headaches were constant, were migraine headaches, and occurred 1-3 times a week.  The examiner opined that current headaches were not related to service.  The Veteran had reported having pain due to orthopedic problems.  

The examiner indicated that migraines were not usually due to pain, but may be precipitated by stress, worry, menstruation, oral contraceptives, exertion, fatigue, lack of sleep, hunger, head trauma, and certain foods and beverages containing nitrites, glutamate, aspartate, tyramine, and possibly other unidentified chemicals.  It was noted that current clinical examination findings were most consistent with a diagnosis of chronic headache syndrome since childhood, and chronic episodic migraine headaches with aura.  It was further noted that the Veteran had given a history of lifetime chronic headaches since childhood, which had continued since then, interjected with periodic migraine headaches in adulthood which began at age 20 in 1978, after leaving military service in 1977.  Actually, as previously indicated, the Veteran reported inservice headaches, not headaches within one year only.   The examiner stated that there is no evidence found for evaluation and treatment for chronic headaches during military service.  There is evidence of treatment for vascular headaches (migraine by definition) within one year of separation from military service.  Therefore, the examiner stated that it was evident the chronic headaches pre-existed military service, and continued into adult life.  It was evident that migraine headaches began later in his adult life, treated within one year of completion of military service.  The examiner opined that there was no evidence found for aggravation of chronic headaches or migraine headaches due to military service, beyond natural expected course of the various types of headaches.  The current clinical examination findings were most consistent with a diagnosis of chronic headache syndrome since childhood, and chronic episodic migraine headaches with aura.   The claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner also opined that it was not likely that this Veteran's service-connected disabilities were etiologically related to the headaches.  

The Board previously noted that this examination was contradictory regarding the etiology of the Veteran's headaches, so another VA examination was requested.  

In June 2015, another VA examination was afforded to the Veteran.  Again, it was noted that a chronic headache disorder originated during childhood.  The examiner noted that migraines began in 1978.  The examiner stated that it was clear that the Veteran's chronic headache syndrome preexisted service and was not made worse beyond its natural progression by active service.  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  In contrast, a flare-up of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

Although VA's General Counsel has determined that the definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 does not apply in determining whether the presumption of soundness has been rebutted, the statute and regulation do not otherwise provide any definition of "aggravation" to be applied in making that determination.  The word "aggravate" is defined as "to make worse."  Webster's II New College Dictionary (1999).  After determining whether the presumption of soundness has been rebutted the Board will consider whether the claimed disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the Veteran entered in sound health.  Here, there is no evidence that at entry into active duty, there was any defect, infirmity, or disorder with regard to headaches on objective examination.  The examination was negative.  Thus, the Veteran is entitled to a presumption of soundness.

Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court indicated that "a bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness."  The Court held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  

Thereafter, the Federal Circuit Court of Appeals for the Federal Circuit (Federal Circuit) explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The Federal Circuit held that contemporaneous evidence of treatment is not required to rebut the presumption of soundness.  In Harris the Federal Circuit found that all medically accepted evidence can be considered, including a recorded medical history.  

In sum, the Veteran has repeatedly reported that he has had a chronic headache syndrome since age 6 years.  VA medical opinions accept and confirm that the Veteran has had a headache disorder since childhood.  The Court has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of the Veteran's own admission of a preservice history of medical problems during inservice clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The Board finds that the medical records/opinion and the Veteran's statements are competent evidence that a headache disorder clearly and unmistakably preexisted service.  See Gahman v. West, 12 Vet. App. 406 (1999).  

The Board finds that the probative evidence constitutes clear and unmistakable evidence that a headache disorder existed prior to service entrance.  However, VAOPGCPREC 3-03 (July 16, 2003), has established that there are two steps to rebut the presumption of soundness at entry.  First, there must be clear and unmistakable evidence that a headache disorder preexisted service.  Second, there must be clear and unmistakable evidence that the headache disorder was not aggravated during service.  If both prongs are not met, the presumption of soundness at entry is not rebutted.

In that regard, there are two medical opinions that address the preexisting headache disorder.  The 2014 VA examination indicated that the Veteran had a diagnosis of chronic headache syndrome since childhood, and chronic episodic migraine headaches with aura.  The examiner basically indicated that one disorder, the chronic headache syndrome, preexisted service and was not aggravated therein, and the migraines began later, within one year of service discharge.  However, the Veteran reported an inservice onset for the migraine headaches which the examiner initially noted in the report, but then ignored, seemingly so coincide the start date with the October 2008 record which noted that the Veteran began having migraines at age 20, although that was not a firm or definite date, but rather an approximation and the examiner actually said in the 18-20 year time frame which was also consistent with the Veteran's report of inservice onset for migraines.  The examiner felt that the preexisting headache disorder was not aggravated inservice and there was no relationship to service-connected disabilities.

The 2015 VA examiner indicated that the Veteran had a preexisting chronic headache syndrome which was not made worse beyond its natural progression by active service.  He also indicated that the migraine headaches began in 1978; however, that date appears to mirror the other examiner's opinion without any further analysis.  

The Board finds that there is clear and unmistakable evidence demonstrating that the preexisting chronic headache syndrome was not aggravated by service.  The record shows that the Veteran did not report any headaches due to this syndrome during service.  Rather, he maintains that his migraine headache disorder, another headache disorder, began during service.  Thus, there is no evidence that the Veteran's chronic headache syndrome increased in disability/worsened during service.  The Board therefore finds that there was no aggravation of the preexisting headache disorder.  Accordingly, because there is clear and unmistakable evidence that the chronic headache syndrome preexisted service and clear and unmistakable evidence that it was not aggravated during service, the presumption of soundness is rebutted.  See Wagner.  As to a determination under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 of whether the Veteran's preexisting headache disorder was aggravated in service, the Board finds that the most probative evidence, as noted, establishes that any worsening of the headache disorder was not beyond its natural progression.  The Board relies on the evidence as outlined above to support this determination.  Further, since there is clear and unmistakable evidence that pre-existing headache disorder issue was not aggravated during service for the purpose of rebutting the presumption of soundness (38 U.S.C.A. § 1111), it necessarily follows that such disorder was not, in fact, aggravated during service (38 U.S.C.A. § 1110).  VA's General Counsel found that such a finding would necessarily be sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  

However, with regard to the migraine headache disorder, the October 2008 neurologist noted that the Veteran's migraines began in the age 18-20 time frame.  The Veteran has credibly reported that the migraines began during service.  The VA examiners basically relied on the Veteran's statements, but chose the older age time frame (20 years), rather than the younger age time frame (18 years).  The Veteran in his testimony and to the examiners clearly reported that the headaches began during service.  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That is the case here, particularly when affording the Veteran all reasonable doubt.  Therefore, service connection for a migraine headache disorder is warranted.

In reaching this decision, the Board has considered the doctrine of doubt, however, as the preponderance of the evidence is against the Veteran's claim for non-migraine headaches, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In April 2000, the Veteran reported chronic right ankle pain.  In February 2001, the Veteran reported chronic right ankle pain.  

In August 2001, the Veteran was afforded a VA examination.  Physical examination of the right ankle revealed dorsiflexion from 0 to 20 degrees and plantar flexion of 0-45 degrees.  

In September 2003, the Veteran's right ankle was evaluated.  The Veteran was using a cane and was wearing a soft brace.  The removal of the brace caused pain.  There was tenderness of palpation anteriorly, medially, and over the medial aspect of the tibia, proximal to the ankle joint.  The veteran was able to plantar flex to 30 degrees and dorsiflex to 20 degrees.  There was significant. tenderness on abduction and adduction of the ankle.  There was also tenderness over the talonavicular joint..  X-rays revealed possible old avulsion fracture of the media. talar head.  There was calcification seen.  There was some heterogeneity of the talar head at the talonavicular articulation.  The assessment was status post. Traumatic injury to the right, ankle.   The Veteran was provided a rigid brace.  

September 2003 x-rays revealed a small, chip fracture in the medial aspect of the talus.  There was also degenerative bone reaction probably due to the trauma.  Aseptic necrosis was a possibility in this area.  

In December 2004, the Veteran reported pain which was sometimes relieved by an Ace bandage and Vicodin.

In February 2005, it was noted that the Veteran had chronic right ankle pain which was worse since his hip surgery and a right ankle x-ray showed possible aseptic necrosis of the medial talus.

March 2005 x-rays showed an old chip fracture of the talus with post traumatic degenerative joint disease of the talonavicular joint.  There was possible aseptic necrosis of the talus.  There had not been radiographic changes and there was no evidence of osteomyelitis.  August 2005 x-rays revealed post traumatic degenerative joint disease of the talonavicular joint, with an old chip fracture of the talus.  There had not been an interval change since March 2005. 

A September 2005 examination of the right ankle revealed that the Veteran complained of constant pain on his right ankle, especially upon putting weight on it.  The Veteran had pain on the whole right lower extremity secondary to right knee and hip conditions.  It was noted that the Veteran took Vicodin for pain for his right lower extremity conditions (hip, knee, ankle).  Because of the right lower extremity issues, the Veteran used a cane for his home and a wheelchair for outside of his home.  The Veteran was unemployed due to a combination of his right lower extremity disabilities and was prevented from prolonged ambulation.  The diagnosis was posttraumatic degenerative talonavicular joint as well as residuals, small chip fracture in the medial aspect of the talus with aseptic necrosis possibility at the talonavicular joint.  No specific range of motion or other findings were made.  

In May 2007, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran had constant pain which was aggravated when he put weight on the ankle.  His pain was 6/10 on rest and 9/10 on ambulation.  He had occasional swelling, tenderness, lack of endurance, and the right ankle twisted easily.  He was taking medication including hydrocodone and Tylenol.  He used a cane and a walker as well as a scooter for longer distances.  Physical examination revealed tenderness on both sides of ankle.  The examiner noted that range of motion of the joints was difficult to assess because the Veteran jumped to the touch, but full range of motion was indicated.   

In January 2012, the Veteran was afforded a VA examination.  The Veteran reported swelling on walking with the right ankle as well as lack of endurance.  He was able to dorsiflex to 20 degrees, plantar flex to 45 degrees, inversion to 30 degrees, and eversion to 20 degrees.  Strength was normal and there was no pain on motion.  The Veteran did have tenderness upon pressure below the malleolus.  Gait was antalgic.  Stability was intact.

In June 2015, the Veteran was afforded another VA examination.  The examiner noted that the Veteran had osteoarthritis of the right ankle.  The Veteran indicated that during flare-ups, walking, bending, and standing were affected.  Range of motion was abnormal.  The Veteran was able to dorsiflex to 20 degrees, but plantar flexion was limited to 40 degrees.  There was evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue as the Veteran had localized tenderness in the right malleolar area.  The Veteran was able to perform repetitive use testing with at least three repetitions.  Plantar flexion was not additionally limited afterwards, but dorsiflexion was then limited to 15 degrees.  Likewise, pain, weakness, fatigability or incoordination limited functional ability with repeated use over a period of time to the same degrees.  Moreover, a flare ups resulted in the same limitations.  Muscle strength was normal and there was no muscle atrophy.  There was instability on Anterior Drawer testing.  It was noted that the Veteran used an ankle brace.  The x-rays noted the same as prior x-rays.  

Lay evidence reflected that the Veteran experiences pain due to his right ankle disability.

Diagnostic Code 5003 states that diseases under this diagnostic code will be rated based on limitation of motion of the affected parts.  Diagnostic Code 5271 evaluates the ankle disability based on limitation of motion. Moderate limitation of motion of the ankle warrants a 10 percent evaluation.  A 20 percent evaluation requires marked limitation of motion.  38 C.F.R. Part 4, Code 5271.  

Normal range of motion in an ankle is considered to be 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

In this case, at worse and considering DeLuca and Mitchell factors, dorsiflexion was limited to no more than 15 degrees (that is, the Veteran has at least 15 degrees of dorsiflexion) and plantar flexion was limited to no more than 30 degrees (that is, the Veteran has at least 30 degrees of plantar flexion).  These ranges of motion come within the moderate range.  Thus, a higher rating is not warranted based on limitation of motion.  

Diagnostic Code 5270 assigns a 20 percent evaluation for ankylosis of the ankle in plantar flexion, less than 30 degrees.  A 30 percent evaluation is assigned for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between zero and 10 degrees.  A 40 percent evaluation is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with an abduction, adduction, inversion or eversion deformity.  Diagnostic Code 5272 assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and assigns a 20 percent evaluation for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  However, in this case, there is no ankylosis or deformity of the right ankle

Diagnostic Code 5273 assigns a 10 percent evaluation for malunion of the os calcis or astralgus with moderate deformity, and assigns a 20 percent evaluation with marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5273.  Diagnostic Code 5274 assigns a 20 percent evaluation for astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Code 5274.  The Veteran does not have these disabilities.

Further, Diagnostic Code 5284 assigns a 10 percent evaluation for a moderate foot injury; a 20 percent evaluation for a moderately severe foot injury; and a 30 percent evaluation for a severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  However, in this case, service connection has been specifically granted for a right ankle disability; thus, a rating under this code is less appropriate than Diagnostic Code 5271.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the preponderance of the evidence supports or is against the claim.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 10 percent.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's right ankle disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment.  Functional impairment, such as impairment of exercise involving prolonged standing, sitting, walking, bending, lifting, disturbance of locomotion, or instability of station, has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  As noted, there is a negative impact on employment, but the Veteran is nonetheless able to work through and perform his job and, as such, his level of disability relative to his employment is not more than marked in degree.  The Board has considered the totality of the impact of all of the Veteran's symptoms on his ability to move and utilize the right ankle and rated him accordingly.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

Service connection for chronic headache syndrome is denied.

Service connection for a migraine headache disorder is granted.

Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right ankle is denied.


REMAND

Low Back

On remand in 2015, the Veteran was afforded a VA examination in order to assess of current low back disorder is related to service and/or service-connected disabilities; however, the matter of direct service connection requires clarification.  In the examination report, the examiner indicated that the Veteran reported that the original onset of his low back pain was during service.  The STRs show that in December 1976, the Veteran reported low back pain which was noted to be due to muscle strain.  The VA examiner, in the examination reported indicated that the onset of degenerative joint disease was in 1977 (which was either during service or within the one year presumptive period).  However, in the medical opinion compilation report, the examiner stated that it is less likely that his low back pain is related to service because although he had some back pain during service, he did not seek help and then was treated following a motor vehicle accident (MVA) in 1998 and then again in 2004.  The Board finds that the VA examiner did not just state that the Veteran reported that his low back pain began or occurred in 1977, he stated that the arthritis began in 1977.  That report is inconsistent with the subsequent opinion and needs to be reconciled.  

Automobile or Adaptive Equipment

The Board notes that this issue is deferred pending the remaining matters on appeal, including the separately adjudicated matter of service connection for bilateral hip disabilities.  Once those matters are resolved, an examination should be conducted.

The AOJ should also obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Obtain a medical addendum from an orthopedic examiner regarding the issue of service connection for a low back disorder.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disorder had its clinical onset during service, if arthritis was manifest within one year of service, or if current low back disorder is related to any in-service disease, event, or injury, including the December 1976 diagnosis of muscle strain.  The examiner should address/reconcile the June 2015 medical report which noted in the "Remarks" section that the Veteran had degenerative joint disease of the lumbosacral spine in 1977 with the medical opinion which indicated that current low back disorder is not related to service.  

2.  After the development requested regarding a medical addendum for the low back and hips (addressed in a separate decision), the examiner should be afforded a VA examination regarding his claim for an automobile/adaptive equipment claim.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether the Veteran has:

(i) the loss or permanent loss of use of one or both feet; 
(ii) the loss or permanent loss of use of one or both hands; or 
(iii) the permanent impairment of vision of both eyes to the specified degree. 

The examiner should also indicate if the Veteran has ankylosis of one or both knees, or one or both hips.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


